Citation Nr: 0632460	
Decision Date: 10/18/06    Archive Date: 10/25/06

DOCKET NO.  01-01 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for gastric enteritis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1992 to March 
1998.  This case comes to the Board of Veterans' Appeals 
(Board) from a July 1999 rating decision.


FINDING OF FACT

Gastric enteritis was not present in service; was not 
objectively manifested for years after service; and is not 
otherwise shown to be related to service.


CONCLUSION OF LAW

Gastric enteritis was not incurred or aggravated during 
active military service.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA is required to notify the veteran of: 1) the information 
and evidence needed to substantiate and complete her claim; 
2) what part of that evidence she is responsible for 
providing; 3) what part of that evidence VA will attempt to 
obtain for her; and 4) the need to send the RO any additional 
evidence that pertains to her claim.  38 C.F.R. § 3.159.  VA 
advised the veteran in an August 2001 letter of all but the 
last required element.  Despite the fact that the appellant 
has not received a letter with the exact language of the 4th 
required element, the appellant has not been prejudiced 
because she has been given every opportunity to submit 
evidence in support of her claim, was issued an additional 
development letter from the RO in February 2004, and received 
statements of the case in January 2002, April 2005, and May 
2006 which included 38 C.F.R. § 3.159.

VA also has a duty to assist claimants in substantiating 
their claim.  In this case, VA obtained the veteran's service 
medical records, VA treatment records, and afforded the 
veteran two VA examinations.

The evidence and information of record, in its totality, 
provides the necessary information to decide the case at this 
time.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 4.2.  VA has 
satisfied its duties to notify and assist the veteran and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Therefore, the 
veteran is not prejudiced by the Board's adjudication of her 
claim.

II.  Claim for Service Connection

The veteran has claimed that she currently has gastric 
enteritis that began in service and is related to service.  

Service connection will be granted if the veteran suffers 
from a disability resulting from an injury suffered or 
disease contracted in service.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303.  To establish service connection, there must be: 1) 
a medical diagnosis of a current disability, 2) medical or, 
in certain cases, lay evidence of in-service occurrence of a 
disease or injury, and 3) medical evidence of a nexus between 
an in-service injury or disease and the current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) the weight 
of the positive evidence in favor of the claim is in relative 
balance with the weight of the negative evidence against the 
claim.  The appellant prevails in either of those two events.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Here, the veteran's service medical records indicate an in-
service occurrence of gastric enteritis.  The service medical 
records include a September 1996 report which listed an 
assessment of gastroenteritis.  Additionally, included in the 
veteran's VA treatment records is a gynecological examination 
at which time the veteran reported that she had experienced 
gastrointestinal upset a few days prior to the examination.  
The examiner found that her abdomen was soft and nontender 
and that she had normal active bowel sounds; however, did 
include an impression stating that the stomach upset was 
probably due to viral gastritis.

The veteran underwent a VA examination in December 1998 at 
which time the examiner noted that her abdomen was flat, 
soft, nontender, nondistended and that she had normal 
reactive bowel sounds in all four quadrants.  This examiner 
did not diagnose the veteran as having gastroenteritis.

The veteran underwent a second VA examination in March 2006 
to determine the nature and etiology of the veteran's gastro 
enteritis problems.  The examiner noted that the veteran 
experienced cramping in her abdomen about 4 times per week, 
could not identify inciting factors, and complained of 
diarrhea, constipation, hemorrhoids, and recurrent urinary 
tract infections.  Her abdomen was soft, nontender, 
nondistended, and with no masses.  The examiner opined that 
her symptoms were likely a result of intestinal bowel 
syndrome and that they were in no way related to her active 
service.

The Board has considered the appellant's statements in 
support of her claim.  Although lay evidence is acceptable to 
prove the occurrence of an injury during active service or 
symptomatology over a period of time when such symptomatology 
is within the purview of or may be readily recognized by lay 
persons, lay testimony is not competent to prove a matter 
requiring medical expertise, such as a diagnosis or medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992).  

As a result of the negative nexus opinion determining that 
the veteran's current symptomatology is not related to her 
active service and the lack of any opinion relating her 
current diagnosis with service, there is no question of fact 
to be resolved in favor of the appellant, and the claim must 
be denied.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for gastric enteritis is 
denied.



____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


